Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 05/26/2022.

Applicants’ amendments of 05/02/2022 are entered, and the application has been further amended as follows: 
In the claims
Claims 1, 3, 4, 6, 11, 13, 14, 16, 20 and 21 are cancelled.

	The phrase in line 10 of claim 23 is amended as follows:  detecting an increased level of

	The phrase in line 16 of claim 23 is amended as follows:  wherein the [[treatment]] treating comprises

	Claim 25 is cancelled.

The examiner required restriction between combination and subcombination species (see page 4 of the Requirement of 10/08/2021).  Applicants elected the particular species that is miR-3928-3p (see the Response of 11/10/2021).  Claim 23, directed to detection of an increased level of miR-3928-3p for the identification of prostate cancer, is allowable. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement between the elected miR-3928-3p and combinations that include miR-3928-3p is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of Applicants amendments of 05/02/2022, and the further amendments to the claims as set forth in the instant Examiner's Amendments, the rejection of claims set forth in the Office Action of 02/02/2022 are withdrawn. The claims require the determination of an expression level of a specific analyte (i.e.: hsa-miR-3928-3p) in the blood, serum or plasma of a human subject, and the detection of an increased level in the sample as compared to the level in a healthy control for the indication of prostate cancer in the subject.  The claims further require performing an additional treatment or diagnostic step directed to prostate cancer in the subject.  The prior art does not teach or suggest detecting the required compared amount as an indicator of prostate cancer. Furthermore, the additional required treatment or diagnostic procedure is a practical application of the results of the miRNA detection, and it was not routine or conventional at the time of the invention to combine miRNA analysis with the recited treatments or diagnostic steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634